Citation Nr: 0710872	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for skin 
cancer.

In January 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Skin cancer was not clinically evident in service or for many 
years thereafter, and the record contains no probative 
evidence that the veteran's current skin cancer is causally 
related to his active service or any incident therein, 
including sun exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional medical reports 
that he felt would support his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A follow-up VCAA 
letter was provided to the veteran in February 2005.  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In that regard, the Board notes that Dingess/Hartmann element 
(1), veteran status, is not at issue in this case.  It has 
been clearly established that the veteran served honorably 
from October 1942 to June 1946.  In addition, the veteran was 
adequately advised of elements (2) and (3) in the December 
2003 and February 2005 VCAA letters.  Finally, as service 
connection has been denied for the disability at issue, 
elements (4), degree of disability, and (5), effective date, 
are not at issue.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  The veteran has not argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any additional records pertaining to 
his claim and there is no indication of relevant, outstanding 
evidence.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  In fact, the veteran has indicated 
that he has no additional evidence to submit.  

The veteran was afforded a VA medical examination in 
September 2006.  As set forth in more detail below, the 
examiner indicated that, given the veteran's history, it 
would not be possible to state without resort to pure 
speculation that the veteran's skin cancer was incurred in 
service.  Given the examiner's conclusions, the Board finds 
that an additional examination is not necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A 
remand for additional development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  Thus, no further notification or development 
action is necessary.  Again, the veteran has not argued 
otherwise.  


Background

The veteran's service medical records are negative for 
findings of skin cancer.  At his May 1946 military separation 
medical examination, the veteran's skin was normal.  

The veteran underwent quadrennial physical examinations in 
April 1952 and November 1956, in connection with his 
membership in the inactive Naval Reserve.  No skin cancer was 
identified at either examination.
In October 2003, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for skin cancer.  He indicated that he had been a 
pilot during service and, as a result, had been exposed to 
extreme sun and heat.  He indicated that he currently 
suffered from skin cancer, primarily of his head, face and 
hands, as a direct result of that exposure. 

In support of his claim, the RO obtained VA clinical records 
showing that in October 2003, the veteran sought treatment 
for actinic keratosis, stating that he had been a pilot in 
service where he was exposed to sun and extreme heat.  He 
stated that he had previously been treated for actinic 
keratosis by private dermatologists, who told him that this 
pre-cancerous skin condition was due to sun exposure in the 
military.  The veteran indicated that he would like to start 
receiving treatment from VA.  The diagnoses included actinic 
keratosis and history of skin cancer.  At follow-up 
examinations in August and December 2004, it was noted that 
there was no evidence of a recurrence of skin cancer.  

Private medical records, dated from October 2002 to February 
2004, were also obtained in support of the veteran's claim.  
In pertinent part, these records show that the veteran was 
treated for actinic keratoses.  In September 2003, a squamous 
cell carcinoma lesion was removed from the right medial eye 
area by Mohs surgery.  A follow-up examination in February 
2004 showed no recurrence of skin cancer.  

The veteran was afforded a VA medical examination in 
September 2006, at which he reported that he served as a 
pilot during service.  During this time, he indicated that he 
was stationed in locations such as Iowa, Missouri, Florida, 
Georgia, and Maryland.  The veteran indicated that he served 
as a flight instructor for approximately three years during 
service, during which time he logged thousands of flight 
hours.  He indicated that during this time, he always wore 
cloth headgear.  After his separation from service, the 
veteran stated that he worked as an inspector for the 
railroad.  He also reported that his hobbies included outdoor 
activities, such as fishing and hunting.  He indicated that 
he had been participating in such outdoor activities for 
approximately 70 years.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed actinic 
keratoses and residuals of squamous cell carcinoma removed by 
Mohs surgery in 2003.  The examiner noted that the veteran 
had an approximately 75 year history of sun exposure, to 
include his four years in service.  He noted that the veteran 
had had sun exposure before, during, and after service, such 
as when participating in outdoor activities.  Given this 
history, the examiner indicated that it would be impossible 
to state that the veteran's skin cancer was due to his 
military service, without resorting to pure speculation.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for skin cancer.  He 
states that he served as a pilot for four years during 
service, primarily flying in a plane with a glass canopy.  He 
indicated that he was exposed to extreme sunlight during this 
time, and used no sun protection other than olive oil and 
zinc ointment.  The veteran contends that his exposure to 
this extreme sunlight coupled with minimal sun protection 
were precipitating factors of his current skin cancer.

As set forth above, the veteran's service-medical records are 
entirely negative for notations of skin cancer.  Indeed, skin 
cancer was not diagnosed until 2003, approximately 57 years 
after service separation.  

Although skin cancer was not present during service or for 
many decades thereafter, service connection may still be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the record contains no probative 
evidence of a link between the veteran's skin cancer and his 
active service or any incident therein, including sun 
exposure.  

The Board notes that in September 2006, a VA medical 
concluded, after examining the veteran and reviewing his 
claims folder, that given the veteran's 75-year history of 
sun exposure, it would be impossible to state that the 
veteran's current skin cancer was due to his four years of 
military service, without resorting to pure speculation.  

A medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood), that the 
veteran's skin cancer resulted from in-service sun exposure.  
Id.  There is no such medical evidence of record.  

In that regard, the Board has considered the veteran's 
contentions to the effect that his current skin cancer was 
incurred as a result of sun exposure during service.  
However, because the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to diagnosis or causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the veteran's statement to the 
effect that the he was told by private dermatologists that 
his skin cancer was due to in-service sun exposure.  A 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, however, are simply too attenuated 
and inherently unreliable to constitute "medical" evidence 
to support a claim.  See Warren v. Brown, 6 Vet. App. 4 
(1993).  Therefore, the veteran's assertions in this regard 
do not provide a basis on which to grant the claim.  

In summary, the Board finds that skin cancer was not present 
in service or for many years thereafter, and the record 
contains no probative evidence of a link between the 
veteran's current skin cancer and his active service or any 
incident therein, including sun exposure.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


